Title: From Thomas Jefferson to Richard Bland Lee, 20 January 1809
From: Jefferson, Thomas
To: Lee, Richard Bland


                  
                     Sir
                     
                     Washington Jan. 20. 09.
                  
                  I recieved yesterday your favor of the 16th. and should have been gratified by being enabled in any way to do what might relieve the health of General Lee; but in the additional embargo law, lately passed, a clause was inserted, expressly repealing the power formerly given the President of granting special licenses to vessels to go out in ballast. the coasting voyages alone are now permitted, and they are under the regular direction of the Collectors. be pleased to accept the assurances of my respect.
                  
                     Th: Jefferson
                     
                  
               